veco corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date on its federal_income_tax return for the taxable_year ending date tye p an accrual_method tax- payer implemented a proposed change in accounting_method and in so doing accelerated deductions for parts of certain liabilities attributable to periods after the close of p’s tye r rejected p’s proposed change in accounting_method and denied p’s claimed accelerated deductions p claims that it was entitled to accelerate the deductions under the all_events_test of sec_461 and or the recurring item excep- tion to the economic_performance rules of sec_461 for financial statement purposes petitioner accrued the liabil- ities over more than one taxable_year p treated the liabilities inconsistently for financial statement and tax purposes held because neither the required performances nor the payment due dates with respect to the majority of the accelerated deductions occurred before the close of p’s tye p failed to satisfy the first requirement of the all_events_test of sec_461 ie p failed to prove that all of the events had occurred to establish the fact of the liabilities under sec_1_461-1 income_tax regs held further with respect to the remaining accelerated deductions p did not satisfy all of the requirements for the recurring_item_exception under sec_461 and consequently is not excepted from the general_rule of sec_461 requiring economic_performance because the liabilities underlying the deductions were prorated over more than one taxable_year were treated inconsistently for financial statement and tax purposes and were material items for tax purposes within the meaning of sec_461 see sec_1_461-5 income_tax regs christina m passard for petitioner davis g yee and keith g medleau for respondent verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner opinion marvel judge on its federal_income_tax return for the taxable_year ending tye date veco corp subsidiaries collectively petitioner or affiliated_group which used the accrual_method of accounting implemented a proposed change in accounting_method that accelerated approximately dollar_figure of deductions for parts of certain liabilities attributable to periods after the close of petitioner’s tye date petitioner contends it was entitled to accelerate its deductions for these expenses under the all_events_test of sec_461 and or the recurring item excep- tion to the economic_performance rules under sec_461 in a notice_of_deficiency dated date respondent disallowed the portions of the deductions attrib- utable to periods after date and accordingly determined a dollar_figure deficiency in the federal_income_tax of petitioner for tye date after concessions the issues for decision are whether under the all_events_test of sec_461 petitioner properly accelerated and deducted on its federal_income_tax return for tye date certain expenses attributable to periods ending after tye date alternatively whether sec_467 prevents petitioner from using the recur- ring item exception under sec_461 to accelerate deductions for expenses attributable to an equipment lease unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar with respect to the economic_performance requirement of the all_events_test petitioner concedes that it did not satisfy the 2-month rule_of sec_1_461-4 income_tax regs for any of the deductions in issue with respect to the recurring_item_exception to the general_rule of economic per- formance petitioner concedes that it did not satisfy the matching require- ment ie the fourth requirement of the recurring_item_exception under sec_1_461-5 and income_tax regs for any deductions in issue with the exception of its deduction for insurance premium expenses respondent concedes that petitioner satisfied the economic_performance and matching requirements of the recurring_item_exception for petitioner’s claimed deduction sec_461 iv sec_1_461-5 iv income_tax regs insurance premium expenses see for verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports and certain real_estate leases and if petitioner properly claimed deductions for expenses under amendment xiv to the east 36th avenue lease and the east 36th avenue commercial sublease agreement for the period after date whether under sec_1_1502-13 income_tax regs petitioner must include in income the rent peti- tioner received under those leases for the same period because we conclude that petitioner did not properly deduct the accelerated expenses attributable to periods after date on its federal_income_tax return for tye date we do not reach issues and background the parties submitted this case fully stipulated under rule we incorporate the stipulated facts and facts drawn from stipulated exhibits into our findings by this reference i background veco corp is a corporation organized and existing under delaware law with its principal office in alaska veco corp is the common parent of an affiliated_group_of_corporations that includes veco equipment inc veco equipment veco services inc veco services veco alaska inc veco alaska veco usa inc veco usa veco 36th avenue inc veco 36th avenue veco properties inc veco properties norcon inc rtx inc hebl inc and veco federal inc petitioner is engaged in various business activities including oil_and_gas field services newspaper publishing manufacturing construction equipment rental wholesale sales leasing and engineering during years preceding and these leases include the frontier building lease see infra pp the a street lease see infra pp amendment xiv to the east 36th avenue lease see infra pp and the east 36th avenue commercial sublease agreement see infra pp during tye date veco alaska was a subsidiary of veco services veco usa formerly was known as veco rocky mountain inc veco rocky mountain which itself formerly was known as veco rapley inc and or rapley engineering services inc rapley engineering services during tye date veco properties was a subsidiary of veco equipment itself a subsidiary of veco corp verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner including the taxable_year in issue petitioner entered into a number of service contracts licensing contracts insurance contracts and real_property and equipment leases described infra petitioner prepared consolidated financial statements in accordance with generally_accepted_accounting_principles gaap for fiscal years ending fye date and petitioner maintained general ledgers and working trial balances for each member of the affiliated_group for fye date for federal_income_tax purposes peti- tioner uses the accrual_method of accounting and has a tye march ii petitioner’s tax reporting petitioner filed a form_1120 u s_corporation income_tax return for tye date on which it reported total income of dollar_figure and claimed total deductions of dollar_figure petitioner attached to its return a form_3115 application_for change in accounting_method for tye date requesting an accounting_method change pursuant to revproc_2005_9 2005_1_cb_303 petitioner reported on an attachment to the form_3115 that it pres- ently deducted liabilities as follows with respect to liabil- ities for which economic_performance was satisfied by pay- ment petitioner capitalized the liability and amortized the payment over the life of the agreement with respect to liabilities for which economic_performance was not satisfied by payment petitioner deducted the liabilities in the period to which they relate petitioner proposed a change in its accounting_method to deduct liabilities in the year incurred under the all_events_test with modifications under the recurring_item_exception for insurance and maintenance petitioner claimed deductions on a consolidated basis and per sub- sidiary petitioner does not have documentation to show the total expenses attributable to the software license and maintenance contracts service contracts real_estate leases and equipment lease on an entity-specific basis or a consolidated basis revproc_2005_9 sec_1 2005_1_cb_303 provides administrative pro- cedures under which a taxpayer may obtain automatic consent to change to a method_of_accounting provided in sec_1_263_a_-4 sec_1_263_a_-5 and sec_1_167_a_-3 income_tax regs for the taxpayer’s second taxable_year ending on or after date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports agreement payments and with respect to rent liabilities for which economic_performance is not satisfied by payment deduct the liabilities in the year the liabilities are fixed and determinable with reasonable accuracy and where economic_performance has occurred petitioner implemented its proposed change in accounting_method and prepared its form_1120 for tye date accordingly as a result of the change in accounting_method petitioner claimed deductions for prepaid expenses and accrued expenses attributable to periods after date claiming that its tax treatment of the expenses was permitted under the all_events_test of sec_461 and or the recurring_item_exception under sec_461 those accel- erated deductions are at issue here a prepaid expenditure sec_1 aspen technology agreement on date veco corp and aspen technology inc aspen technology entered into a software license and service agreement for the period from date through date aspen agreement under the aspen agreement aspen technology licensed use of its soft- ware and agreed to provide software maintenance services to veco corp veco corp agreed to pay license fees over six consecutive years as follows dollar_figure on date dollar_figure on date dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date veco corp also agreed to pay an annual service fee of dollar_figure for the first effective year of the contract and an annual service fee of dollar_figure for each subsequent year veco corp made payments to aspen technology as fol- lows dollar_figure on date dollar_figure on date and dollar_figure on date in date veco corp received an invoice dated date the aspen agreement provided that veco corp had prepaid the li- cense fees under a prior agreement by dollar_figure and that the amount of the first license fee payment had been adjusted accordingly the aspen agreement provided that veco corp had prepaid service fees of dollar_figure under a prior agreement and that the first service fee pay- ment had been adjusted accordingly verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner from bank of america leasing for dollar_figure with respect to the aspen agreement veco corp paid the invoice by check dated date made payable to bank of america leasing petitioner treated dollar_figure which was attributable to the period april to date as an fye date expense on its financial statements for that year how- ever petitioner deducted the dollar_figure on its return for tye date primavera agreement primavera provided software management services for veco alaska pursuant to a service agreement between primavera and veco alaska that is not in the record primavera issued an invoice dated date for dollar_figure to veco alaska veco alaska paid the invoice by check dated date petitioner treated dollar_figure which was attributable to the period april to date as an fye date expense on its financial statements for that year how- ever petitioner deducted the dollar_figure on its return for tye date surveyor’s exchange_agreement the record does not contain a copy of the service agree- surveyor’s ment between surveyor’s exchange co exchange and veco alaska surveyor’s exchange issued an invoice dated date for dollar_figure for autocad subscription renewals to veco alaska veco alaska paid the invoice by check dated date the parties stipulated the amount and treatment of this expense for petitioner’s financial_accounting and tax reporting purposes however peti- tioner’s summary analysis of its schedule m-3 net_income loss rec- onciliation for corporations with total assets of dollar_figure million or more shows that petitioner accelerated expenses attributable to the aspen agree- ment of dollar_figure petitioner failed to offer any explanation and the record contains no evidence as to how petitioner calculated the amount of this particular accelerated deduction the dollar_figure is equal to the portion of the total amount due to primavera for services provided during the period april to date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports for financial statement purposes petitioner recorded the autocad expenses on a straight-line basis over the term of its contract with surveyor’s exchange petitioner treated the dollar_figure which was attributable to the period date to date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date invensys systems agreement in date veco usa entered into a computer pro- license agreement with invensys systems inc gram invensys for the period date through date invensys agreement that required veco usa to pay total license fees of dollar_figure and total maintenance fees of dollar_figure the agreement required veco usa to pay annual license and maintenance fees of dollar_figure and dollar_figure respectively on date and invensys issued to veco usa an invoice dated date for dollar_figure covering the period from date to date veco usa paid the invoice by a check dated date for financial statement purposes petitioner recorded the invensys agreement expenses on a straight-line basis over the term of the agreement petitioner treated dollar_figure which was attributable to the period april to date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date b expenditures accrued for periods after date service contracts a marsh agreement on date veco corp entered into an insur- ance brokerage service agreement with marsh usa inc marsh for the period january through december the difference between the dollar_figure specified under the invensys agreement and the dollar_figure on the invoice is attributable to sales_tax petitioner failed to offer any explanation and the record contains no evidence as to how petitioner calculated the amount of this particular de- duction verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner marsh agreement under the marsh agreement veco corp agreed to pay marsh a fixed fee of dollar_figure payable as follows dollar_figure on date dollar_figure on date dollar_figure on date dollar_figure on sep- tember and dollar_figure on date veco corp made payments to marsh as follows dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date the term of for financial statement purposes petitioner recorded the expenses under the marsh agreement on a straight-line basis over treated dollar_figure which was attributable to the period april to date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date the agreement petitioner b acs agreement the record does not contain a copy of the service agree- ment between acs and veco alaska for financial statement purposes petitioner recorded the expenses under the acs agreement on a straight-line basis over the term of the agreement petitioner treated dollar_figure which was attributable to the period april to date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date c schwamm frampton agreement in date veco properties entered into a manage- ment agreement with schwamm frampton llc schwamm frampton for a term of one year which auto- matically was renewed in february of each year schwamm frampton agreement under the agreement schwamm frampton agreed to provide property management services for university plaza a property owned by veco properties petitioner calculated this amount by adding the amounts of the four payments it made during and then multiplying that total by petitioner’s summary analysis of its schedule m shows that veco alaska was required to make monthly payments to acs of dollar_figure while petitioner’s accounts_payable vendor history distribution to acs shows that veco alaska made fairly regular payments to acs the payments made during ranged from dollar_figure to dollar_figure per month verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports and to act as agent for veco properties veco properties agreed to make monthly payments equal to the greater of dollar_figure or of the monthly gross rental receipts as veco properties received such receipts during fye date veco properties made one payment of dollar_figure to schwamm frampton on date veco properties made a payment of dollar_figure to schwamm frampton for financial statement purposes petitioner recorded the expenses under the schwamm frampton agreement on a straight-line basis over the term of the agreement petitioner treated dollar_figure which was attributable to the period april to date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date d otis elevator agreement in date schwamm frampton as agent for veco properties entered into a maintenance agreement with otis elevator co otis elevator for the period feb- ruary through date otis elevator agreement under the agreement otis elevator agreed to provide maintenance services at university plaza for a fee of dollar_figure per month and schwamm frampton agreed to make quarterly payments on or before the last day of the month before the billing period neither veco corp nor veco properties made any direct payments to otis elevator for financial statement purposes petitioner recorded the expenses under the otis elevator agreement on a straight- line basis over the term of the agreement petitioner treated dollar_figure which was attributable to the period april to date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date the otis elevator agreement further provided that the billing period would begin on date the commencement_date the dollar_figure is equal to the monthly payment rate for april through date plus an additional dollar_figure attributable to the monthly pay- ment rate for the first half of date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner e q-1 agreement in date schwamm frampton as agent for veco properties entered into a maintenance agreement with q-1 corp q-1 for the period date through date with automatic renewal each year q-1 agreement under the q-1 agreement veco properties agreed to make monthly payments of dollar_figure for maintenance services with payment due in arrears on the 10th day of the services in date veco properties and q-1 amended the q-1 agreement to provide for a monthly fee of dollar_figure following provision of the month for financial statement purposes petitioner recorded the expenses under the q-1 agreement on a straight-line basis over the term of the agreement petitioner treated dollar_figure which was attributable to the period april to date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date insurance premium agreement on date veco corp entered into a commercial premium finance agreement with marsh an insurance broker for insurance policies with effective dates of date for months of coverage insurance premium agree- ment the agreement provided for total premiums of dollar_figure and required veco corp to make monthly payments of dollar_figure beginning date on its return for tye date petitioner deducted dollar_figure for insurance premium expenses attributable to the period april to date although the q-1 agreement was not amended until date petitioner’s summary analysis of its schedule m shows that petitioner cal- culated the amount of the deduction on the basis of a monthly fee of dollar_figure for the 2-month period from april to date petitioner calculated this amount by multiplying the total premium by a figure purportedly equal to the amount of the premium for the period date through date that petitioner had paid_by date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports real_property leases a arctic spur lease on date veco equipment entered into a lease agreement with arctic spur investments arctic spur for property pincite a street anchorage alaska arctic spur lease the term of the arctic spur lease was date through date under the arctic spur lease veco equipment agreed to pay monthly rent of dollar_figure on the first day of each month for financial and tax_accounting purposes veco corp allocated dollar_figure of the monthly rent to itself and dollar_figure to veco alaska for financial statement purposes petitioner recorded the expenses under the arctic spur lease on a straight-line basis over the term of the lease petitioner treated dollar_figure and dollar_figure which were attrib- utable to the period april to date as fye date expenses on its financial statements for that year however petitioner deducted the dollar_figure paid through veco corp and the dollar_figure paid through veco alaska on its return for tye date b wyoming lease on date veco usa entered into a lease with rock spring plaza llc for office space at a property in wyoming wyoming lease on date veco usa and trb owners corp owner of the wyoming prop- erty amended the original lease to extend the term for one year from date to date under the wyoming lease as amended veco usa agreed to make monthly rent payments of dollar_figure on the first day of each month for financial statement purposes petitioner recorded the expenses under the wyoming lease on a straight-line basis over the term of the lease petitioner treated dollar_figure which was attributable to the period april through date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner c golden lease on date veco rocky mountain entered into a lease with gold office building for office space at a property in golden colorado golden lease on date veco usa and gold office building amended the original lease to extend the term for a period of one year beginning date and ending date under the lease as amended veco usa agreed to pay monthly rent of dollar_figure on the first day of each month for financial statement purposes petitioner recorded the expenses under the golden lease on a straight-line basis over the term of the lease petitioner treated dollar_figure which was attributable to the period april through date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date d durango lease on date veco usa entered into a lease with lunceford investments for office space in durango colorado durango lease the term of the durango lease was date through date under the durango lease veco usa agreed to make monthly rent payments of dollar_figure on or before the first day of the month for financial statement purposes petitioner recorded the expenses under the durango lease on a straight-line basis over the term of the lease petitioner treated dollar_figure which was attributable to the period april through date as an fye date expense on its financial state- ments for that year however petitioner deducted the dollar_figure on its return for tye date e bay street lease on date veco usa entered into a lease agreement with bay building llc bay building for office space in bay street washington bay street lease the term of the bay street lease was date through petitioner’s summary analysis of its schedule m shows that petitioner calculated this amount using a monthly rent of dollar_figure rather than the dollar_figure provided for under the golden lease as amended verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports date under the bay street lease veco usa agreed to pay bay building monthly rent of dollar_figure before the first day of each month for financial statement purposes petitioner recorded the expenses under the bay street lease on a straight-line basis over the term of the lease petitioner treated dollar_figure which was attributable to the period april through date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date f englewood lease on date rapley engineering services entered into a lease agreement with highland court llc for office space in englewood colorado englewood lease the term of the lease was date through date on date veco rocky mountain and prentiss prop- erties amended the englewood lease to extend the term for five years from date through date under the englewood lease as amended veco rocky moun- tain agreed to pay monthly base rent of dollar_figure on or before the first day of each month for financial statement purposes petitioner recorded the expenses under the englewood lease on a straight-line basis over the term of the lease petitioner treated dollar_figure which was attributable to the period april through date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date g frontier building lease on date veco corp entered into a lease agreement with frontier building limited_partnership for space at the frontier building in anchorage alaska fron- tier building lease the term of the frontier building lease petitioner’s summary analysis of its schedule m shows that petitioner calculated this amount using a monthly rent rate of dollar_figure rather than the dollar_figure provided for under the bay street lease petitioner’s summary analysis of its schedule m shows that petitioner calculated this amount using a monthly rent of dollar_figure rather than the dollar_figure provided for under the englewood lease as amended verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner was date through date the frontier building lease required veco corp to pay a fixed minimum monthly rent subject_to increases based on the anchorage consumer_price_index on the first day of each month for the period date to date the fixed minimum monthly rent was dollar_figure for the period date to date the fixed minimum monthly rent was dollar_figure for financial statement purposes petitioner recorded the expenses under the frontier building lease on a straight-line basis over the term of the lease petitioner treated dollar_figure which was attributable to the period april through date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date h a street lease on date veco equipment entered into a lease with carr-gottstein foods co for property pincite a street anchorage alaska a street lease the term of the lease was date to date the a street lease required veco equipment to pay a fixed minimum monthly rent on the first day of each month for the period date to date the fixed minimum monthly rent was dollar_figure for the period march for the anchorage consumer_price_index had a percentage change_of for the anchorage consumer_price_index had a per- centage change_of for the period from date through date veco corp paid the following amounts under the frontier building lease date-dollar_figure date-dollar_figure date- dollar_figure date-dollar_figure date-dollar_figure date- dollar_figure date-dollar_figure date-dollar_figure date-dollar_figure date-dollar_figure date-dollar_figure and date- dollar_figure the fixed minimum monthly rent of dollar_figure for the period date to date was less than a increase from the monthly rent that veco corp paid for the period date to sep- tember petitioner’s summary analysis of its schedule m shows that petitioner calculated this amount using a monthly payment rate of dollar_figure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports to date the fixed minimum monthly rent was dollar_figure for financial statement purposes petitioner recorded the expenses under the a street lease on a straight-line basis over the term of the lease petitioner treated dollar_figure which was attributable to the period april through date as an fye date expense on its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date i east 36th avenue on or about date veco engineering entered into a lease agreement with alaska pacific university to rent property pincite east 36th avenue anchorage alaska east 36th avenue lease under the east 36th avenue lease veco engineering agreed to make monthly rent pay- ments on or before the first day of the month veco engineering and alaska pacific university subsequently entered into a number of agreements amending the lease to extend the term of the lease and to provide veco engineering with increased space at the east 36th avenue property on date veco properties and veco engineering entered into an agreement to amend the lease to extend the term to date effective upon the closing of the acquisition of the east 36th avenue prop- erty by veco properties on or about date alaska pacific university assigned its interest in the lease to peti- tioner as of date veco engineering assigned its interest in the lease to veco alaska i amendment xiv to the east 36th avenue lease veco properties as landlord and veco alaska as ten- ant subsequently amended the east 36th avenue lease the fixed minimum monthly rent of dollar_figure for the period date to date was less than a increase from the monthly rent that petitioner paid for the period date to sep- tember petitioner’s summary analysis of its schedule m shows that petitioner calculated this amount using a monthly payment rate of dollar_figure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner numerous times to provide veco alaska with increased rental space all of the amendments extended the term of the lease to date except for amendment no xiv to the east 36th avenue lease amendment xiv to the east 36th avenue lease amendment xiv to the east 36th avenue lease provided for a lease_term of date to date for big_number square feet of space on the fourth floor of the east 36th avenue property at a monthly rent of dollar_figure for the first year and dollar_figure for the second year for financial statement purposes petitioner recorded the expenses under amendment xiv to the east 36th avenue lease on a straight-line basis over the term of the amended lease petitioner treated dollar_figure which was attributable to the period april through date as an fye date expense on its financial statements for that year however petitioner through veco alaska deducted the dollar_figure on its return for tye date petitioner did not include the dollar_figure as rental income of veco properties on its return for tye date ii east 36th avenue commercial sublease agreement on date veco corp entered into a commercial lease agreement with veco 36th avenue regarding the east 36th street property east 36th avenue commercial lease agreement the term of the lease was date to may under the east 36th avenue commercial lease agreement veco corp agreed to pay monthly rent of dollar_figure on or before the first day of each month with increases in the monthly rent based on the consumer_price_index on date veco corp entered into a commercial sublease agreement with veco alaska regarding the east 36th avenue property east 36th avenue commer- cial sublease agreement the term of the sublease was date to may under the east 36th avenue commercial sublease agreement veco alaska agreed to pay monthly rent of dollar_figure on or before the first day of each petitioner’s summary analysis of its schedule m shows that petitioner calculated this amount using a monthly payment rate of dollar_figure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports month with increases in the monthly rent based on the con- sumer price index for financial statement purposes petitioner recorded the expenses under the east 36th avenue commercial sub- lease agreement on a straight-line basis over the term of the sublease agreement petitioner treated dollar_figure which was attributable to a two-month rental period commencing after date as an fye date expense on its financial statements for that year however petitioner through veco alaska deducted the dollar_figure on its return for tye date petitioner did not include the dollar_figure as rental income on its return for tye date ikon equipment lease on date veco services and ikon financial services ikon entered into an equipment lease ikon equipment lease for a term of months under the ikon equipment lease and the accompanying product schedule veco services agreed to make monthly rent payments of dollar_figure with the first payment made on or before the effec- tive date and the remaining payments made on the same day each month on date veco alaska and ikon amended the ikon equipment lease to provide for an increased minimum monthly payment of dollar_figure on date veco services and ikon amended the ikon equipment lease to provide for an increased minimum monthly payment of dollar_figure on date veco services and ikon amended the ikon equipment lease to provide for an increased minimum monthly payment of dollar_figure petitioner’s summary analysis of its schedule m shows that petitioner calculated this amount using a monthly payment rate of dollar_figure peti- tioner failed to offer any explanation and the record contains no evidence as to why petitioner used a monthly payment rate of dollar_figure rather than the amount specified in the east 36th avenue commercial sublease agreement the record does not show the effective date of the ikon equipment lease veco services entered into the master agreement with respect to the ikon equipment lease on date and entered into the product schedule on date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner petitioner treated dollar_figure which was attributable to the period april through date as an fye date expense in its financial statements for that year however petitioner deducted the dollar_figure on its return for tye date iii notice_of_deficiency respondent issued to petitioner the notice_of_deficiency for tye date determining that petitioner was not permitted to change its method_of_accounting for its prepaid and accrued expenditures accordingly respondent dis- allowed portions of petitioner’s claimed deductions as follows dollar_figure under the aspen agreement dollar_figure under the primavera agreement dollar_figure under the surveyor’s exchange_agreement dollar_figure under the invensys agree- ment dollar_figure under the marsh agreement dollar_figure under the acs agreement dollar_figure under the otis elevator agreement dollar_figure under the schwamm frampton agreement dollar_figure under the q-1 agreement dollar_figure under the insurance premium agreement dollar_figure under the arctic spur lease dollar_figure under the wyoming lease dollar_figure under the golden lease dollar_figure under the durango lease dollar_figure under the bay street lease dollar_figure under the englewood lease dollar_figure under the frontier building lease dollar_figure under the a street lease dollar_figure under amend- ment xiv to the east 36th avenue lease dollar_figure under the east 36th avenue commercial sublease agree- ment and dollar_figure under the ikon equipment lease respondent determined that petitioner was not entitled to these deductions because petitioner failed to establish that it incurred the related expenses during tye date and petitioner’s method of claiming the deduc- tions did not clearly reflect income within the meaning of sec_446 respondent alternatively determined that if veco alaska was entitled to deductions of dollar_figure and petitioner’s summary analysis of its schedule m shows that petitioner calculated this amount using a monthly rental rate of dollar_figure rather than the rate provided for under the ikon equipment lease as amended respondent also determined that even if petitioner satisfied the all_events_test of sec_461 for the claimed deductions petitioner was required to capitalize those amounts under sec_263 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports dollar_figure for expenses under amendment xiv to the east 36th avenue lease and the east 36th avenue commercial sublease agreement veco properties was required to recog- nize the receipt of income to that extent under sec_1_1502-13 income_tax regs i burden_of_proof discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erro- neous see rule a 290_us_111 however if a taxpayer produces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s federal_income_tax liability the burden_of_proof as to that issue may shift to the secretary under sec_7491 if the taxpayer satisfies certain requirements under sec_7491 where a taxpayer has requested the commissioner’s consent to change its method_of_accounting this court generally reviews the commissioner’s refusal to give consent for abuse_of_discretion see 96_tc_204 the use of an abuse_of_discretion standard is premised on the idea that the commis- sioner’s determination with respect to the issue of whether income is re- flected clearly is entitled to more than the usual presumption of correct- ness id pincite in the notice_of_deficiency respondent rejected petitioner’s attempt to change its former method_of_accounting with respect to the disputed deduc- tions respondent explained that petitioner had failed to establish that pe- titioner incurred the expenses attributable to the disputed deductions in its tye date and in addition petitioner’s method of claiming the disputed deductions did not clearly reflect income within the meaning of sec_446 however in respondent’s brief respondent argues only that petitioner failed to establish that it incurred the expenses attributable to the disputed deductions in its tye date respondent does not contend that this court should review respondent’s determinations in the notice_of_deficiency for abuse_of_discretion the term secretary means the secretary_of_the_treasury or his del- egate sec_7701 and the term or_his_delegate means any offi- cer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redele- gations of authority to perform the function mentioned or described in the context sec_7701 if the taxpayer is a partnership a corporation or a_trust other than verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner petitioner does not argue that sec_7491 shifts the burden_of_proof to respondent in addition petitioner has not established nor do we find that it satisfied the requirements of sec_7491 petitioner bears the burden_of_proof see rule a ii the all_events_test a introduction sec_461 provides that a deduction must be taken for the proper taxable_year under the taxpayer’s method_of_accounting accrual_method taxpayers generally are allowed a deduction for the year in which the taxpayer incurred the expense regardless of the actual date of payment sec_461 sec_1_461-1 income_tax regs see also 321_f3d_55 1st cir accrual_method taxpayers may deduct expenses when they are incurred even if they have not yet been paid aff ’g tcmemo_2002_57 whether an accrual_method taxpayer has incurred an expense is determined under the all_events_test see sec_1_461-1 income_tax regs under the all_events_test a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability id see also 481_us_239 269_us_422 caltex a qualified_revocable_trust as defined in sec_645 sec_7491 re- quires the taxpayer to establish among other things that it meets the re- quirements of sec_7430 which in turn references the net_worth requirements of u s c sec d b conversely a taxpayer may not deduct either a prepaid amount or an amount_paid without a legal_obligation to do so any earlier than the tax- able year in which such amount is incurred sec_1_446-1 income_tax regs accordingly we need not consider the amount and timing of payments petitioner actually made with respect to each of the liabilities because even if petitioner made such payment during tye date petitioner is not entitled to a deduction for the related expense un- less petitioner also incurred a liability for that expense during tye date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports oil venture v commissioner 138_tc_18 an accrual basis taxpayer claiming that it incurred a liability for federal_income_tax purposes must satisfy each of the three requirements under the all_events_test in order to claim a deduction for the liability respondent does not dispute that the second requirement of the all_events_test ie that the amount of the liability was determinable with reasonable accuracy was satisfied with respect to the disputed deductions rather respondent disputes whether the first and third requirements were satis- fied with respect to the disputed deductions attributable to the marsh acs schwamm frampton otis elevator and q-1 agreements as well as the insurance premium expense deduction and the real_property and equipment lease expense deductions respondent contends that the first requirement of the all_events_test was not satisfied because all the events had not occurred to establish the fact of these liabilities as of date with respect to all of the deductions except the insurance premium expense deduction respondent contends that the third requirement economic_performance of the all_events_test was not satisfied because the month rule_of sec_1_461-4 income_tax regs does not apply and petitioner is not entitled to rely on the recurring_item_exception to the economic_performance requirement petitioner contends that it satisfied each requirement of the all_events_test petitioner argues that it satisfied the first requirement because its execution of the relevant agree- ments and assumption of binding legal obligations there- under fixed the fact of the liabilities underlying the disputed deductions petitioner also argues that it satisfied the eco- nomic performance requirement because the recurring_item_exception of sec_461 applies we first address respondent’s contention that the fact of petitioner’s liabilities under the marsh acs schwamm frampton otis elevator and q-1 agreements the insurance premium agreement and the real_property and equipment rental agreements was not fixed as of the close of the taxable_year in issue we then analyze whether there was economic_performance with respect to the disputed deductions if peti- tioner was entitled to rely on the recurring_item_exception verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner with respect to the disputed deductions then the economic_performance requirement of the all_events_test is satisfied b fact of the liability the term liability refers to any item allowable as a deduction cost or expense for federal_income_tax purposes sec_1_446-1 income_tax regs generally the fact of a liability is established on the earlier of the event fixing the liability such as the required performance or the date the payment is unconditionally due see revrul_2007_3 2007_1_cb_350 revrul_80_230 1980_2_cb_169 revrul_79_410 1979_2_cb_213 petitioner argues that actual payment of an expense is not required to establish the fact of the liability as discussed supra an accrual_method taxpayer may deduct an expense for a taxable_year before the year in which the taxpayer actu- ally remits payment provided that the taxpayer incurred the expense during the taxable_year for which it claimed the deduction sec_461 sec_1_461-1 income_tax regs see also 476_us_593 interex inc v commissioner f 3d pincite a lthough expenses may be deductible before they have become due and payable liability must first be firmly established gen dynamics corp u s pincite accord- ingly we agree with petitioner that actual payment is not necessarily required to establish that petitioner’s liability for an expense is fixed under the all_events_test petitioner argues that upon its entering into the various agreements its liabilities under those agreements became fixed by virtue of its assumption of the contractual obliga- tions although petitioner and respondent agree that a petitioner also argues that courts have repeatedly rejected the re- spondent’s arguments that a liability is not fixed until the time has come for payment of the obligation petitioner however overstates respondent’s argument respondent contends that all events have occurred to establish the fact of a taxpayer’s liability upon the earlier of the event fixing the li- ability or the payment due_date accordingly respondent contends that a liability may be fixed before the payment due_date provided that the event fixing the liability already occurred furthermore in respondent’s answer- ing brief respondent specifically acknowledges that actual payment is not required to fix the liability verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports statute or regulation sometimes may operate to fix a tax- payer’s liability the parties disagree regarding whether peti- tioner’s execution of each agreement constituted an event that fixed petitioner’s liability for the entire obligation under the agreement the execution of a contract contemplating payment with- out more is not an event that fixes the payor’s liability see 144_f2d_45 2d cir it is well settled that deductions may only be taken for the year in which the taxpayer’s liability to pay becomes definite and certain even though the transactions such as the contract in the present case which occasioned the liability may have taken place in an earlier year in particular where a contract contains mutually dependent promises liability under it is contingent upon performance or tendered performance and is not fixed by merely entering into the contract 219_f2d_588 3d cir aff ’g 21_tc_996 see also 914_f2d_396 3d cir unconditional liability under an executory_contract is not created until at least one party performs aff ’g 86_tc_115 for example this court has held that taxpayers who entered into a contract in year for the provision of services in year sec_1 and were not entitled to deduct the entire amount of the contract_price in year because they had not incurred the entire amount of the liability in year 21_tc_996 in so holding this court furthermore this court has held that the fact that a liability is fixed by statute does not control whether the liability is fixed for purposes of the all_events_test see chrysler corp v commissioner tcmemo_2000_283 aff ’d 436_f3d_644 6th cir in 21_tc_996 aff ’d 219_f2d_588 3d cir the taxpayers were partners in a business that manufactured produced and sold food products on date the business en- tered into an advertising contract with a two-year term id pincite under the terms of the contract the taxpayers were to pay the advertising agent dollar_figure per month in exchange for the advertisement of their food products id on date the advertising agent sent to the tax- payers an invoice for services rendered from date to decem- ber id pincite the partnership which used an accrual_method of accounting accrued the entire amount of the invoice on its books for the tye date although the partnership did not begin making payments on the invoice until date id verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner stated that it has been well established that the accrual_method of accounting does not permit the anticipation in the taxable_year of future expenses in other years prior to the rendition of the services fixing the liability for which the pay- ment is to be made id pincite petitioner cites numerous cases that it claims stand for the proposition that the execution of a contract fixes a taxpayer’s liability for the entire amount of the contract_price none of the cases however stand for the proposition that the execution of a contract without more establishes the fact of the taxpayer’s liability for the entire amount due under the contract rather in each of the cited cases the court exam- ined the relevant contract to decide when the liability became fixed see 297_f2d_229 2d cir rev’g tcmemo_1959_187 125_f2d_607 2d cir rev’g 44_bta_520 helvering v rus- the court held that the partnership was not entitled to accrue the en- tire amount of the invoice for federal_income_tax purposes id pincite in so holding the court stated that under the contract the taxpayers in- curred no liability but merely agreed to become liable to pay in the event the future services called for were performed id pincite the court fur- ther acknowledged that the measure of an obligation to pay for future services was not the contract_price but rather a contingent response in damages for breach of the contract id pincite the u s court of ap- peals for the third circuit affirmed the decision of this court stating that r endition of the services was a condition_precedent to any obligation of the partnership to pay levin v commissioner f 2d pincite petitioner also cites 37_bta_817 aff ’d 108_f2d_1010 2d cir in support of this contention in particular petitioner contends that in amalgamated hous corp the court held that the taxpayer’s liability for service payments was not fixed because the taxpayer had not entered into a binding contract with a service provider and the services were not yet required under state housing law in amalgamated hous corp v commissioner b t a pincite the taxpayers were required under state law to make renovations at the end of particular periods of months and accordingly set up a reserve from the rent received during that period sufficient to pay for the renova- tions the court held the taxpayers could not accrue the renovation costs as expenses before the end of the relevant period as defined by state law or the time that renovation services were rendered id the court did not discuss the effect if any of the taxpayers’ lack of a service_contract under which a third party agreed to provide renovation services amalgamated hous corp does not stand for the proposition for which it is cited by peti- tioner verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports sian fin constr corp 77_f2d_324 2d cir 405_f2d_1279 ct_cl 90_tc_953 aff ’d 878_f2d_86 2d cir 87_tc_1417 30_tc_295 aff ’d 266_f2d_347 6th cir the cited cases are distinguishable as explained below two of the cases address the treatment of payments made under a unilateral contract see 90_tc_953 30_tc_295 the agreements at issue here are not unilateral each party is obligated to perform the under- takings specified therein and petitioner is required to make payments over the term of the contract in exchange for goods or services to be provided three of the cases involve situations where the required performance from one of the contracting parties occurred in one taxable_year but the other contracting party did not actu- ally make the associated payment until the following taxable_year willoughby camera stores inc v commissioner f 2d pincite helvering v russian fin constr corp f 2d pincite wash post co f 2d pincite in contrast the required performance under the agreements to which the disputed deductions relate was not supposed to occur and in fact did not occur until after the close of petitioner’s tye date one of the cases commissioner v h b ives co f 2d pincite is not relevant to the issues before the court a sec_43 90_tc_953 aff ’d 878_f2d_86 2d cir involved a contract under which the taxpayer agreed to make monthly payments for the remainder of an individual’s life the court held that the taxpayer was entitled to deduct the present_value of the payments for the entirety of the contract term in the taxable_year in which the taxpayer entered into the contract id pincite 30_tc_295 aff ’d 266_f2d_347 6th cir involved a unilateral contract under which the taxpayer agreed to make semimonthly payments to a disabled former employee for a multiyear period the court found that the taxpayer was entitled to deduct the value of the payments to be made over the en- tire period in the taxable_year in which the taxpayer entered into the con- tract id pincite verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner it involves a deduction claimed for year under a contract that was not executed until year the other case petitioner cites ill power co v commis- sioner t c pincite7 actually supports respondent’s argument that the fact of the liability is established upon the occurrence of either the required performance or the payment due_date ill power co v commissioner t c pincite involved a lease agreement under which the taxpayer agreed to make lease payments either monthly as the taxpayer’s nuclear power plant became operational or at the termi- nation of the lease agreement which would occur in years id the taxpayer elected to defer its lease payments for until the plant became operational however the taxpayer accrued an amount equal to its monthly lease obligation for and deducted the amount on its return id pincite this court upheld the claimed deduction stating whether the lease payments are made as monthly lease charges as the plant becomes operational or as of the termination of the lease agreement it is clear that in all events the payments must be made that petitioner elected to defer payments of the charges until the plant becomes operational is of no significance the election merely affects the timing and not the certainty of payment of the accrued charge id pincite because the lease agreement provided that the taxpayer had an unconditional liability to pay the lease obligations as they accrued each month the court held that the taxpayer was entitled to deduct those obligations as they accrued even if the taxpayer did not pay the lease obligations until later the holding is consistent with the general proposition that a tax- payer may deduct a liability as an expense before payment is made so long as the event fixing the liability in ill power co performance under the lease agreement has occurred see also 534_f2d_252 ct_cl although petitioner’s execution of the agreements in issue does not establish the fact of the liabilities the terms of the agreements are relevant in deciding whether and when the liabilities became fixed under the all_events_test see supra pp see also 47_tc_58 we analyze each of the relevant agreements to verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports identify the earlier of when the required performance occurred or when petitioner’s payment was unconditionally due service contracts an accrual_method taxpayer may not deduct an expense attributable to a bilateral service_contract before performance of the services under the contract occurs 30_tc_550 the accrual_method does not permit the anticipation of future expenses prior to the rendition of the services for which the payment is due levin v commissioner t c pincite 37_bta_817 aff ’d 108_f2d_1010 2d cir see also levert v commissioner tcmemo_1989_333 revrul_80_182 1980_2_cb_167 a marsh agreement the event fixing a liability under a service_contract is the performance of the services see eg levin v commissioner t c pincite as relevant here under the agreement marsh agreed to provide veco corp with various insurance brokerage and consulting services during the period from january through date in exchange for the payment by veco corp of an annual fixed fee of dollar_figure the dollar_figure fee was payable in installments with dollar_figure due on date and four additional payments totaling dollar_figure due on dates either on or after date the portion of the fee in dispute dollar_figure was not due under the agreement until on or after date accord- ingly the dollar_figure qualifies as an established liability during petitioner’s tye date only if marsh per- formed the required services under the agreement on or before date petitioner has failed to prove that the marsh agreement does not provide for veco corp to make pay- ments in equal amounts however the payment schedule shows that veco corp was to make payments of dollar_figure or multiple amounts equal to dollar_figure for each quarter we infer from this payment schedule that veco corp was to make payments to marsh as the services were pro- vided verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner marsh provided all of the contracted-for services to veco corp by date veco corp was required to make a dollar_figure payment for services rendered during the period january to date which petitioner properly deducted however veco corp was not required to pay the dollar_figure amount by date as there is no credible_evidence that either i the services required under the contract for the period after date had been provided by date or ii petitioner had an obligation to pay the dollar_figure before date the fact of the liability for the dollar_figure peti- tioner deducted was not established by the close of peti- tioner’s tye date b acs agreement petitioner failed to introduce a copy of the service agree- ment between acs and veco alaska or any other evidence to show the performance required of acs under the contract while we infer from the record that acs provided services to veco alaska we are unable to make a finding as to whether performance under the acs agreement had occurred by the close of tye date we also infer from the record that veco alaska made monthly payments to acs see supra note the parties agree that the disputed deduction is attributable to monthly expenses under the agreement for the period april to date at best payment of the expense gener- ating the disputed deduction was not due until the beginning of each month and accordingly was not unconditionally due until after date petitioner has failed to show that the fact of the liability was established by the close of peti- tioner’s tye date c schwamm frampton agreement under the agreement schwamm frampton agreed to provide property management services and to act as agent for veco properties in exchange for monthly payments by veco properties that were due when it received rent for the month the disputed deduction is attributable to expenses of dollar_figure for services provided by schwamm frampton in verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports date veco properties’ payment of dollar_figure was not unconditionally due until on or after date neither the performance of the services nor the payment due_date occurred before date accordingly the fact of the liability was not established by the close of peti- tioner’s tye date d otis elevator agreement under the agreement schwamm frampton as agent for veco properties agreed to pay otis elevator a monthly service fee of dollar_figure the terms of the agreement provided that payments would be made quarterly with each quarterly payment made on or before the last day of the month prior to the billing period beginning on the commencement_date the agreement further provided for a commencement_date of date the disputed deduction dollar_figure was attributable to expenses under the otis elevator agreement for the period april to date therefore petitioner’s liability for the amount was fixed only if payment of that amount was unconditionally due on or before date under the agreement veco properties was required to make quarterly payments on or before january april july and october the advance_payment due on or before date was for services to be rendered during february march and date veco properties was not required to make another payment until date at which time veco properties would pay for services to be rendered during may june and date respondent contends that petitioner is not entitled to a deduction for expenses under the otis elevator agreement because neither veco corp nor veco properties made any direct payments to otis elevator and neither veco corp nor veco properties was a party to the con- tract with otis elevator although neither veco corp nor veco prop- erties made any direct payments to otis elevator petitioner is entitled to deduct expenses attributable to liabilities incurred during tye date such as the otis elevator monthly service fees see eg 481_us_239 476_us_593 in addition while neither veco corp nor veco properties was a party to the otis elevator agree- ment schwamm frampton the agent of veco properties entered into the otis elevator agreement at the direction of veco properties verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner because the obligation to pay for the services to be ren- dered during date was unconditionally due on date dollar_figure of the disputed deduction attributable to services provided in date was fixed during petitioner’s tye date see eg sec_1_446-1 income_tax regs the remaining disputed amount attributable to services provided from may to date how- ever was not fixed during tye date because pay- ment for such services was not unconditionally due until after date e q-1 agreement under the agreement q-1 agreed to provide maintenance services to veco properties and veco properties agreed to pay q-1 a monthly fee of dollar_figure in arrears on the tenth day of the following month the disputed deduction dollar_figure relates to expenses_incurred under the q-1 agree- ment for services provided during the period april to date neither the performance of the services nor the payment due_date occurred before the close of petitioner’s taxable_year accordingly the fact of the liability was not established by the close of petitioner’s tye date insurance premium agreement for purposes of the all_events_test the deductibility of expenses under an insurance_contract generally is reviewed in the same manner as the deductibility of expenses under a service_contract see eg revrul_2007_3 supra under veco corp ’s commercial premium finance agreement with marsh veco corp agreed to make monthly premium pay- ments beginning date for coverage during the period date to date performance of the serv- petitioner is not entitled to treat this liability as incurred any earlier than the taxable_year in which economic_performance occurs see sec_461 sec_1_461-4 income_tax regs we discuss the economic_performance requirement with respect to this liability infra part ii c as noted supra pp the mere execution of a contract is insuf- ficient to establish the fact of the taxpayer’s liability accordingly peti- tioner may not rely on the existence of the insurance premium contract to support its claimed deduction furthermore veco corp did not enter into the insurance premium contract until date after the close continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports ices did not occur and payment for the services was not due before date accordingly the fact of the liability was not established by the close of petitioner’s tye date equipment and real_estate rental agreements the fact of the liability of a rental expense is established as each rent payment becomes due 66_tc_436 see also rod realty co v commissioner tcmemo_1967_49 under all of the real_estate rental leases with the exception of the bay street lease veco corp or its subsidiaries agreed to make a rent payment for each monthly rental period either on the first day of that month or on or before the first day of that month the disputed deductions attributable to these leases relate to the rental of property on or after date under the lease agreements the rent payments for date were not unconditionally due until date and the rent payments for the remainder of were not due until after date accordingly the fact of these liabilities was not established by the close of petitioner’s tye date under the bay street lease veco usa agreed to make monthly rental payments in advance of the first day of each month the disputed deduction dollar_figure is attributable to the rental period april to date veco usa’s rent payment for date was due on or before date accordingly the fact of the liability for the dollar_figure rent payment for the period date was established before the close of petitioner’s tye date because the rent payment was unconditionally due on date see eg sec_1_446-1 income_tax regs petitioner is not entitled to deduct any amount attributable to rent for the period may to date because the rent payments were not due until after the close of peti- tioner’s tye date therefore the fact of peti- of petitioner’s tye date petitioner is not entitled to treat the amount of this liability as in- curred any earlier than the taxable_year in which economic_performance occurs see sec_461 sec_1_461-4 income_tax regs we discuss the economic_performance requirement with respect to this liability infra part ii c verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner tioner’s liability for these payments was not established during petitioner’s tye date under the ikon equipment lease veco services agreed to make monthly rent payments of dollar_figure with the first pay- ment due on or before the effective date and the remaining payments due on the same day each month thereafter peti- tioner has failed to introduce evidence to prove the effective date of the ikon equipment lease see supra note accordingly we are unable to find that the rent payments for which the disputed deduction was claimed were due on or before date petitioner has failed to prove that the fact of its liability under the ikon equipment lease was established by the close of petitioner’s tye date c economic_performance and the recurring item excep- tion introduction sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs if the liability is attributable to the provision of services or property to the taxpayer by another person economic_performance occurs as the person provides such services or property sec_461 and ii see also sec_1_461-4 income_tax regs if the liability is attributable to the use of property by the tax- payer economic_performance occurs as the taxpayer uses such property sec_461 see also sec_1 d income_tax regs however a taxpayer is permitted to treat services or property as provided to the taxpayer as the taxpayer makes payment to the person providing the services or property if the taxpayer can reasonably sec_1_461-1 income_tax regs provides examples of li- abilities that are not subject_to the economic_performance requirement none of which is relevant here see sec_1_461-4 income_tax regs the economic_performance principles relating to the provision of serv- ices or property to the taxpayer or the use of property by the taxpayer do not apply to certain liabilities including among other things interest_expenses and liabilities arising under a worker’s compensation act or out of any tort or breach of contract claim see sec_1_461-4 income_tax regs verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports expect the person to provide the services or property within months after the date of payment sec_1_461-4 income_tax regs petitioner has conceded that it did not sat- isfy the 2-month rule_of sec_1_461-4 income_tax regs for any of the deductions in issue sec_461 provides an exception the recurring_item_exception to the general_rule requiring economic perform- ance under the recurring_item_exception a taxpayer may treat an item as incurred during any taxable_year if i the all_events_test with respect to such item is met during such tax- able year determined without regard to sec_461 ii economic_performance with respect to such item occurs within the shorter of- i a reasonable period after the close of such taxable_year or ii months after the close of such taxable_year iii such item is recurring in nature and the taxpayer consistently treats items of such kind as incurred in the taxable_year in which the requirements of clause i are met and iv either- i such item is not a material_item or ii the accrual of such item in the taxable_year in which the requirements of clause i are met results in a more proper match against income than accruing such item in the taxable_year in which economic_performance occurs sec_461 see also sec_1_461-5 income_tax regs respondent contends that petitioner failed to satisfy the economic_performance requirement and the materiality or matching requirement of the recurring_item_exception for all of the disputed deductions petitioner disagrees in par- ticular petitioner contends that economic_performance with respect to each expense item occurred within months after the close of its tye date as specified in sec- sec_461 also provides a general_rule for economic_performance de- scribed supra p under the general_rule petitioner is entitled to de- duct for tye date the payments it made during that year for services actually performed and property actually received during that year see eg 138_tc_18 the only amounts in dispute are those attributable to deductions peti- tioner claimed on its tye date return for services performed and property received after date accordingly economic per- formance with respect to the portions of the deductions in dispute did not occur until after the close of petitioner’s tye date see sec_461 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner tion h a ii ii and that each expense item is not material within the meaning of sec_461 petitioner concedes that it did not satisfy the matching requirement for any of the disputed deductions with the exception of its insurance premium expense deduction the deductions remaining at issue are the deductions claimed with respect to the aspen primavera surveyor’s exchange and invensys agreements and the deductions claimed with respect to services and property provided to petitioner during date under the otis elevator agree- ment and the bay street lease we examine the record to see whether petitioner has proven that each item in dispute is not material see sec_461 and or eco- nomic performance with respect to each item in dispute occurred within the shorter of a reasonable period after the close of petitioner’s tye date or within months after the close of petitioner’s tye date see sec_461 materiality requirement in making a determination regarding the materiality of an item under sec_461 the treatment of an item on financial statements shall be taken into account sec_461 sec_1_461-5 income_tax regs also addresses the materiality requirement and provides the following general principles i in determining whether a liability is material consideration shall be given to the amount of the liability in absolute terms and in relation to the amount of other items of income and expense attributable to the same activity ii a liability is material if it is material for financial statement pur- poses under generally_accepted_accounting_principles iii a liability that is immaterial for financial statement purposes under generally_accepted_accounting_principles may be material for pur- poses of this paragraph the financial standards accounting board fasb defines materiality as t he magnitude of an omission or misstatement of accounting informa- tion that in the light of surrounding circumstances makes it probable that the judgment of a reasonable person relying on the information would have been changed or influenced by the omission or misstatement statement of financial_accounting concepts no qualitative characteristics of ac- counting information sfac no verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports we glean from these principles that although a liability is material for purposes of the recurring_item_exception if it is material for financial statement purposes a liability that is not material for financial statement purposes may still be material for purposes of the recurring_item_exception see eg 731_fsupp2d_887 w d mo aff ’d 650_f3d_1099 8th cir sec_461 does not define when an item is material under the recurring_item_exception it simply provides that in determining materiality an item’s treatment on financial statements must be taken into account sec_461 the legislative_history accompanying the enactment of the recurring_item_exception however provides an example of how the materiality of an item should be analyzed for example assume that a calendar-year taxpayer enters into a one- year maintenance contract on date if the amount of the expense is prorated between and for financial statement purposes it also should be prorated for tax purposes if however the full amount is deducted in for financial statement purposes because it is not material under generally_accepted_accounting_principles it may or may not be considered an immaterial item for purposes of this exception h_r conf rept no pincite 1984_3_cb_1 see also staff of j comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print we draw from sec_461 and from the example a conclusion if a taxpayer prorates a liability arising under a contract over two or more taxable years for financial statement purposes but takes an inconsistent_position on its tax returns the liability is mate- rial petitioner prepared its financial statements in accordance with gaap on its financial statements petitioner accrued a liability also is material if it is significant in amount see sec_1 b i income_tax regs see also 731_fsupp2d_887 w d mo analyzing the amount of the expense the re- lationship between the expense and the taxpayer’s revenue and the mate- riality of the amount and nature of the expense for financial statement purposes in deciding whether an expense was material under sec_461 aff ’d 650_f3d_1099 8th cir revrul_2012_1 2012_2_irb_255 however the fasb has stated that m agnitude by itself without regard to the nature of the item and the circumstances in which the judgment has to be made will not generally be a sufficient basis for a materiality judgment sfac no verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner its liabilities under the aspen primavera surveyor’s exchange invensys and otis elevator agreements and the bay street lease over more than one year for financial state- ment purposes on its fye date financial statement petitioner treated the disputed deductions as expenses for that year but deducted the expenses on its tax_return for tye date guided by sec_461 and the example in the conference_report we conclude that the liabilities giving rise to the disputed deduc- tions are material because petitioner prorated the liabilities between two years on its financial statements and took an inconsistent_position with respect to the liabilities for finan- cial statement and tax reporting purposes petitioner bears the burden of showing that the liabilities attributable to the disputed deductions are not material under sec_1_461-5 income_tax regs although peti- tioner contends that the liabilities were not material in amount for financial statement purposes petitioner only introduced calculations that compare the disputed deductions to gross_receipts petitioner neither offered any analysis regarding how the liabilities at issue compared in amount or relative importance to similar types of expenses nor addressed the fact that the disputed deductions resulted from a requested change in accounting_method for immaterial financial statement purposes even if we were to find that the amount of the liabilities was a liability that is immaterial for financial statement purposes under generally_accepted_accounting_principles may be mate- rial for purposes of the recurring_item_exception see sec_1_461-5 income_tax regs the disputed items resulted from a change_of_accounting_method which was dis- additionally the fasb has noted that an item that is too small in amount to be considered material may be material if it arises in abnormal circumstances sfac no the liabilities in dispute arose in abnormal circumstances ie during the year in which petitioner proposed a change in its accounting_method petitioner’s treatment of the liabilities for tax purposes also shows abnormal circumstances given that petitioner did not treat the liabilities the same way for financial statement purposes and petitioner’s treatment of the liabilities as expenses for its tye date does not result in a matching of income and expenses since peti- tioner did not accelerate the income attributable to the accelerated ex- penses verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie united_states tax_court reports closed on petitioner’s financial statement and the disputed items were treated inconsistently for financial_accounting and tax reporting purposes in addition the liabilities giving rise to the deductions were accrued over more than one tax- able year under these circumstances the liabilities gener- ating the accelerated deductions were material for tax pur- poses petitioner had the burden of proving that the disputed items were not material within the meaning of sec_461 and sec_1_461-5 income_tax regs and it did not do so accordingly we hold that peti- tioner may not use the recurring_item_exception to accrue and deduct its liabilities under the aspen primavera sur- veyor’s invensys and otis elevator agreements or its liability under the bay street lease for periods after date on petitioner’s income_tax return for tye date in the light of our holding we need not consider whether the other requirements of the recurring item excep- tion described in sec_461 have been met iii conclusion because neither the required performances nor the pay- ment due dates with respect to the majority of the acceler- ated deductions occurred before the close of petitioner’s tye date petitioner failed to satisfy the first require- ment of the all_events_test of sec_461 ie petitioner failed to prove that all of the events had occurred to establish the fact of the liabilities under sec_1_461-1 income_tax regs with respect to the remaining accelerated deductions petitioner did not satisfy all of the requirements for the recurring_item_exception under sec_461 and consequently is not excepted from the general_rule of sec_461 requiring economic_performance because the liabil- ities underlying the deductions were prorated over more than one taxable_year were treated inconsistently for financial statement and tax purposes and were material items for tax purposes within the meaning of sec_461 see sec_1_461-5 income_tax regs verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie veco corp subs v commissioner to reflect the foregoing decision will be entered for respondent f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb vecoco jamie
